 1   Eugene P. Ramirez (State Bar No. 134865)
       epr@manningllp.com
 2   Jeffrey W. Korn (State Bar No. 150978)
       jwk@manningllp.com
 3   MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4   801 S. Figueroa St, 15th Floor
 5
     Los Angeles, California 90017-3012
     Telephone: (213) 624-6900
 6   Facsimile: (213) 624-6999
 7   Attorneys for Defendants, COUNTY OF
     RIVERSIDE and CITY OF TEMECULA
 8
 9
10                             UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12
13   HAN QIANG GUAN,                             Case No. 5:18-CV-02530-DDP(PJWx)
14                Plaintiff,                     [The Honorable Dean D. Pregerson
15                                               Magistrate Judge Patrick J. Walsh]
           v.
16
     COUNTY OF RIVERSIDE, CITY OF
17   TEMECULA; DOE DEPUTIES 1-5,                 PROTECTIVE ORDER
     DOE OFFICERS 6-10, inclusive,
18
                  Defendants.                    [Discovery Document: Referred to
19                                               Magistrate Judge Patrick J. Walsh]
20
21
22
           Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, Defendants
23
     County of Riverside and City of Temecula and Plaintiff Han Qiang Guan hereby
24
     stipulate for the purpose of jointly requesting that the honorable Court enter a
25
     protective order re confidential documents in this matter (and pursuant to Fed. R. Civ.
26
     P. 5.2, 7, and 26, as well as U.S. Dist. Ct., Local Rules 7-1 and 52-4.1; and any
27
     applicable Orders of the Court) – as follows:
28
     1.    PURPOSES AND LIMITATIONS.
                                  -1–

          STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         Disclosure and discovery activity in this action are likely to involve production
 2   of confidential, proprietary, or private information for which special protection from
 3   public disclosure and from use for any purpose other than prosecuting or defending this
 4   litigation would be warranted. Accordingly, the parties hereby stipulate to and petition
 5   the court to enter the following Stipulation and an associated Order.
 6         The parties acknowledge that this Stipulation and associated Order does not
 7   confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords extends only to the specified information or items that are entitled,
 9   under the applicable legal principles, to treatment as confidential.
10         The parties further acknowledge, as set forth below, that this Stipulation and
11   Order creates no entitlement to file confidential information under seal, except to the
12   extent specified herein; Central District Local Rules 79-5.1 and 79-5.2 set(s) forth the
13   procedures that must be followed and reflects the standards that will be applied when a
14   party seeks permission from the court to file material under seal.
15         Nothing in this Stipulation and Order shall be construed so as to require or
16   mandate that any Party disclose or produce privileged information or records that could
17   be designated as Confidential Documents/Protected Material hereunder.
18   2.    DEFINITIONS,
19         2.1.   Party: any party to this action, including all of its officers, directors,
20   employees, agents, consultants, retained experts, house counsel and outside counsel
21   (and/or the support staff thereof).
22         2.2.   Disclosure or Discovery Material: all items or information, regardless of
23   the medium or manner generated, stored or maintained (including, among other things,
24   testimony, transcripts, or tangible things) that are produced – or generated in
25   disclosures or responses to discovery – by any Party in this matter.
26         2.3.   “Confidential” Information or Items: information (regardless of the
27   medium or how generated, stored, or maintained) or tangible things that qualify for
28   protection under standards developed under Federal Rule of Civil Procedure 26(c)
                                                 -2–

          STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   and/or applicable federal privileges. This material includes, but is not limited to,
 2   medical and psychotherapeutic records; as well as peace officer personnel records as
 3   defined by California Penal Code sections 832.8, 832.5, 832.7 and the associated case
 4   law; and other similar confidential records designated as such.
 5          2.4.   Receiving Party: a Party that receives Disclosure or Discovery Material
 6   from a Producing Party, including a Party that has noticed or subpoenaed and is taking
 7   a deposition or comparable testimony.
 8          2.5.   Producing Party: a Party or non-party that produces Disclosure or
 9   Discovery Material in this action, including a Party that is defending a deposition
10   noticed or subpoenaed by another Party; additionally, for the limited purpose of
11   designating testimony subject to this Stipulation and Order pursuant to section 6.2(b)
12   (infra), a “Producing Party” shall also be construed to include a Party that is attending
13   and/or participating in a non-party deposition noticed/subpoenaed by another Party.
14          2.6.   Designating Party: a Party or non-party that designates information or
15   items that it produces in disclosures or in responses to discovery as
16   “CONFIDENTIAL.”
17          2.7.   Protected Material: any Disclosure or Discovery Material that is
18   designated as “CONFIDENTIAL” under the provisions of this Stipulation and
19   Protective Order. (The term “Confidential Document” shall be synonymous with the
20   term “Protected Material” for the purposes of this Stipulation and any associated
21   Protective Order.)
22          2.8.   Outside Counsel: attorneys who are not employees of a Party but who are
23   retained to represent or advise a Party in this action (as well as their support staffs).
24          2.9.   House Counsel: attorneys who are employees of a Party (as well as their
25   support staffs).
26          2.10. Counsel (without qualifier): Outside Counsel and House Counsel (as well
27   as their support staffs).
28
                                                 -3–

         STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         2.11. Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 3   expert witness or as a consultant in this action and who is not a past or a current
 4   employee of a Party and who, at the time of retention, is not anticipated to become an
 5   employee of a Party or a competitor of a Party’s; as well as any person retained,
 6   designated, or disclosed by a Party as an expert pursuant to Federal Rule of Civil
 7   Procedure 26(a)(2) or other applicable discovery Rules or statutes.
 8         2.12. Professional Vendors: persons or entities that provide litigation support
 9   services (e.g., photocopying; videotaping; translating; preparing exhibits or
10   demonstrations; and/or organizing, storing, retrieving data in any form or medium;
11   etc.); and their employees and subcontractors.
12   3.    GOOD CAUSE STATEMENT.
13         3.1.   Defendants’ Contentions.
14         Defendants contend that there is good cause and a particularized need for a
15   protective order to preserve the interests of confidentiality and privacy in peace officer
16   personnel file records and associated investigative or confidential records for the
17   following reasons. Plaintiffs do not agree with and do not stipulate to Defendants’
18   contentions in this section below.
19         First, Defendants contend that peace officers have a federal privilege of privacy
20   in their personnel file records: a reasonable expectation of privacy therein that is
21   underscored, specified, and arguably heightened by the Pitchess protective procedure
22   of California law. See Sanchez v. Santa Ana Police Dept., 936 F.2d 1027, 1033-1034
23   (9th Cir. 1990); Hallon v. City of Stockton, 2012 U.S. Dist. LEXIS 14665, *2-3, 12-13
24   (E.D. Cal. 2012) (concluding that “while “[f]ederal law applies to privilege based
25   discovery disputes involving federal claims,” the “state privilege law which is
26   consistent with its federal equivalent significantly assists in applying [federal] privilege
27   law to discovery disputes”); Soto v. City of Concord, 162 F.R.D. 603, 613 n. 4, 616
28   (N.D. Cal. 1995) (peace officers have constitutionally-based “privacy rights [that] are
                                                -4–

          STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   not inconsequential” in their police personnel records); cf. Cal. Penal Code §§ 832.7,
 2   832.8; Cal. Evid. Code §§ 1040-1047. Defendants further contend that uncontrolled
 3   disclosure of such personnel file information can threaten the safety of non-party
 4   witnesses, officers, and their families/associates.
 5         Second, Defendants contend that municipalities and law enforcement agencies
 6   have federal deliberative-executive process privilege, federal official information
 7   privilege, federal law enforcement privilege, and federal attorney-client privilege
 8   (and/or attorney work product protection) interests in the personnel files of their peace
 9   officers – particularly as to those portions of peace officer personnel files that contain
10   critical self-analysis, internal deliberation/decision-making or evaluation/analysis, or
11   communications for the purposes of obtaining or rendering legal advice or analysis –
12   potentially including but not limited to evaluative/analytical portions of Internal
13   Affairs type records or reports, evaluative/analytical portions of supervisory records or
14   reports, and/or reports prepared at the direction of counsel, or for the purpose of
15   obtaining or rendering legal advice. See Sanchez, 936 F.2d at 1033-1034; Maricopa
16   Audubon Soc’y v. United States Forest Serv., 108 F.3d 1089, 1092-1095 (9th Cir.
17   1997); Soto, 162 F.R.D. at 613, 613 n. 4; Kelly v. City of San Jose, 114 F.R.D. 654,
18   668-671 (N.D. Cal. 1987); Tuite v. Henry, 181 F.R.D. 175, 176-177 (D. D.C. 1998);
19   Hamstreet v. Duncan, 2007 U.S. Dist. LEXIS 89702 (D. Or. 2007); Admiral Ins. Co. v.
20   United States Dist. Ct., 881 F.2d 1486, 1492, 1495 (9th Cir. 1988). Defendants further
21   contend that such personnel file records are restricted from disclosure by the public
22   entity’s custodian of records pursuant to applicable California law and that
23   uncontrolled release is likely to result in needless intrusion of officer privacy;
24   impairment in the collection of third-party witness information and statements and
25   related legitimate law enforcement investigations/interests; and a chilling of open and
26   honest discussion regarding and/or investigation into alleged misconduct that can erode
27   a public entity’s ability to identify and/or implement any remedial measures that may
28   be required.
                                                 -5–

         STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         Third, Defendants contend that, since peace officers do not have the same rights
 2   as other private citizens to avoid giving compelled statements, it is contrary to the
 3   fundamental principles of fairness to permit uncontrolled release of officers’ compelled
 4   statements. See generally Lybarger v. City of Los Angeles, 40 Cal.3d 822, 828-830
 5   (1985); cf. U.S. Const., amend V.
 6         3.2.   Plaintiffs do not agree with and do not stipulate to Defendants’
 7   contentions herein above, and nothing in this Stipulation or its associated Order shall
 8   resolve the parties’ disagreement, or bind them, concerning the legal statements and
 9   claimed privileges set forth above.
10         3.3.   The parties jointly contend that there is typically a particularized need for
11   protection as to any medical or psychotherapeutic records, because of the privacy
12   interests at stake therein. Because of these sensitive interests, a Court Order should
13   address these documents rather than a private agreement between the parties.
14         3.4.   The parties therefore stipulate that there is Good Cause for, and hereby
15   jointly request that the honorable Court issue/enter, a Protective Order re confidential
16   documents consistent with the terms and provisions of this Stipulation. However, the
17   entry of a Protective Order by the Court pursuant to this Stipulation shall not be
18   construed as any ruling by the Court on the aforementioned legal statements or
19   privilege claims in this section (§ 3), nor shall this section be construed as part of any
20   such Court Order.
21   4.    SCOPE OF PROTECTION.
22         The protections conferred by this Stipulation and its associated Order cover not
23   only Protected Material/Confidential Documents (as defined above), but also (1) any
24   information copied or extracted from Protected Material; (2) all copies, excerpts,
25   summaries, or compilations of Protected Material; and (3) any testimony,
26   conversations, or presentations by Parties or their Counsel that might reveal Protected
27   Material. However, the protections conferred by this Stipulation and its associated
28   Order do not cover the following information: (a) any information that is in the public
                                                 -6–

          STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   domain at the time of disclosure to a Receiving Party or becomes part of the public
 2   domain after its disclosure to a Receiving Party as a result of publication not involving
 3   a violation of this Order, including becoming part of the public record through trial or
 4   otherwise; and (b) any information known to the Receiving Party prior to the
 5   disclosure or obtained by the Receiving Party after the disclosure from a source who
 6   obtained the information lawfully and under no obligation of confidentiality to the
 7   Designating Party.
 8         Except to the extent specified herein (if any), any use of Protected Material at
 9   trial shall not be governed by this Order, but may be governed by a separate agreement
10   or order.
11   5.    DURATION OF PROTECTION.
12         Even after final disposition of this litigation, the confidentiality obligations
13   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
14   in writing or a court order otherwise directs.
15         Final disposition shall be deemed to be the later of (1) dismissal of all claims
16   and defenses in this action, with or without prejudice; and (2) final judgment herein
17   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
18   reviews of this action, including the time limits for filing any motions or applications
19   for extension of time pursuant to applicable law.
20   6.    DESIGNATION OF PROTECTED MATERIAL/CONFIDENTIAL
21   DOCUMENTS.
22         6.1.   Exercise of Restraint and Care in Designating Material for Protection.
23         Each Party or non-party that designates information or items for protection under
24   this Stipulation and its associated Order must take care to limit any such designation to
25   specific material that qualifies under the appropriate standards. A Designating Party
26   must take care to designate for protection only those parts of material, documents,
27   items, or oral or written communications that qualify – so that other portions of the
28
                                                -7–

          STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   material, documents, items or communications for which protection is not warranted
 2   are not swept unjustifiably within the ambit of this Order.
 3         Mass, indiscriminate, or routine designations are prohibited. Designations that
 4   are shown to be clearly unjustified, or that have been made for an improper purpose
 5   (e.g., to unnecessarily encumber or retard the case development process, or to impose
 6   unnecessary expenses and burdens on other parties), expose the Designating Party to
 7   sanctions.
 8         If it comes to a Party’s or a non-party’s attention that information or items that it
 9   designated for protection do not qualify for protection at all, or do not qualify for the
10   level of protection initially asserted, that Party or non-party must promptly notify all
11   other parties that it is withdrawing the mistaken designation.
12         6.2.   Manner and Timing of Designations. Except as otherwise provided in this
13   Order, or as otherwise stipulated or ordered, material that qualifies for protection under
14   this Order must be clearly so designated before the material is disclosed or produced.
15         Designation in conformity with this Order requires:
16                (a)    for information in documentary form (apart from transcripts of
17         depositions or other pretrial or trial proceedings, and regardless of whether
18         produced in hardcopy or electronic form), that the Producing Party affix the
19         legend “CONFIDENTIAL” to each page that contains Protected Material. If
20         only a portion or portions of the material on a page qualifies for protection, the
21         Producing Party also must clearly identify the protected portion(s) (e.g., by
22         making appropriate markings in the margins) and must specify, for each portion
23         that it is “CONFIDENTIAL.” The placement of such “CONFIDENTIAL”
24         stamp on such page(s) shall not obstruct the substance of the page’s (or pages’)
25         text or content.
26                A Party or Non-Party that makes original documents or materials
27         available for inspection need not designate them for protection until after the
28         inspecting Party has indicated which material it would like copied and produced.
                                                -8–

         STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1    During the inspection and before the designation, all of the material made
 2    available for inspection shall be deemed “CONFIDENTIAL.” After the
 3    inspecting Party has identified the documents it wants copied and produced, the
 4    Producing Party must determine which documents, or portions thereof, qualify
 5    for protection under this Order. Then, before producing the specified
 6    documents, the Producing Party must affix the “CONFIDENTIAL” legend to
 7    each page that contains Protected Material. If only a portion or portions of the
 8    material on a page qualifies for protection, the Producing Party also must clearly
 9    identify the protected portion(s) (e.g., by making appropriate markings in the
10    margins).
11          (b)    for testimony given in deposition or in other pretrial or trial
12    proceedings, that the Party or non-party offering or sponsoring the testimony
13    identify on the record, before the close of the deposition, hearing, or other
14    proceeding, all protected testimony, and further specify any portions of the
15    testimony that qualify as “CONFIDENTIAL.” When it is impractical to identify
16    separately each portion of testimony that is entitled to protection, and when it
17    appears that substantial portions of the testimony may qualify for protection, the
18    Producing Party may invoke on the record (before the deposition or proceeding
19    is concluded) a right to have up to twenty (20) days to identify the specific
20    portions of the testimony as “CONFIDENTIAL.” Only those portions of the
21    testimony that are appropriately designated as “CONFIDENTIAL” for
22    protection within the 20 days shall be covered by the provisions of this
23    Stipulation and its associated Protective Order.
24          Transcript pages containing Protected Material must be separately bound
25    by the court reporter, who must affix to each such page the legend
26    “CONFIDENTIAL,” as instructed by the Producing Party.
27          (c)    for information produced in some form other than documentary,
28    and for any other tangible items (including but not limited to information
                                          -9–

     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         produced on disc or electronic data storage device), that the Producing Party
 2         affix in a prominent place on the exterior of the container or containers in which
 3         the information or item is stored the legend “CONFIDENTIAL.” If only
 4         portions of the information or item warrant protection, the Producing Party, to
 5         the extent practicable, shall identify the protected portions, specifying the
 6         material as “CONFIDENTIAL.”
 7         6.3.   Inadvertent Failures to Designate. If timely corrected (preferably, though
 8   not necessarily, within 30 days of production or disclosure of such material), an
 9   inadvertent failure to designate qualified information or items as “CONFIDENTIAL”
10   does not, standing alone, waive the Designating Party’s right to secure protection under
11   this Stipulation and its associated Order for such material. If material is appropriately
12   designated as “CONFIDENTIAL” after the material was initially produced, the
13   Receiving Party, on timely notification of the designation, must make reasonable
14   efforts to assure that the material is treated in accordance with this Stipulation and its
15   associated Order.
16         6.4.   Alteration of Confidentiality Stamp Prohibited. A Receiving Party shall
17   not alter, edit, or modify any Protected Material so as to conceal, obscure, or remove a
18   “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party take any
19   other action so as to make it appear that Protected Material is not subject to the terms
20   and provisions of this Stipulation and its associated Order. However, nothing in this
21   section shall be construed so as to prevent a Receiving Party from challenging a
22   confidentiality designation subject to the provisions of section 7, infra.
23   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS.
24         7.1.   Timing of Challenges. Any Party or Non-Party may challenge a
25   designation of confidentiality at any time prior to the final pre-trial conference with the
26   Court in the matter. Unless a prompt challenge to a Designating Party’s confidentiality
27   designation is necessary to avoid foreseeable substantial unfairness, unnecessary
28   economic burdens, or a later significant disruption or delay of the litigation, a Party
                                                - 10 –

          STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   does not waive its right to challenge a confidentiality designation by electing not to
 2   mount a challenge promptly after the original designation is disclosed.
 3          7.2.   Meet and Confer: If a dispute arises concerning a designation, or
 4   challenge to a designation, of confidentiality, counsel for the parties shall confer in a
 5   good faith effort to eliminate the necessity for a motion or to eliminate as many of the
 6   disputes as possible. It shall be the responsibility of counsel for the
 7
     challenging/moving party to arrange for this conference. If both counsel are located
 8
     within the same county of the Central District, the conference shall take place in person
 9
     at the office of the challenging/ moving party's counsel, unless the parties agree to meet
10
     someplace else.
11
            7.3    Judicial Intervention: Any Motion must comply with the requirements of
12
     Central District Local Rule 37-2, and must include a joint stipulation in the form set
13
     out in Local Rule 37-2.1. Any motion brought pursuant to this provision must be
14
     accompanied by a competent declaration affirming that the movant has complied with
15
16   all meet and confer requirements under this Order, the Federal Rules of Civil

17   Procedure, and all applicable Local Rules.
18          The Court may modify the terms and conditions of the Protective Order for good
19   cause, or in the interest of justice, or on its own order at any time in these proceedings.
20   If a party believes that the provisions of this Protective Order have been violated, the
21   party may apply to the Court for sanctions or other relief pursuant to Fed. R. Civ. P.
22   37.
23          7.4.   Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
24   Designating Party may remove Protected Material/Confidential Documents from some
25   or all of the protections and provisions of this Stipulation and its associated Order at
26   any time by any of the following methods:
27                 (a)   Express Written Withdrawal. A Designating Party may withdraw a
28          “CONFIDENTIAL” designation made to any specified Protected
                                                - 11 –
            Material/Confidential Documents from some or all of the protections of this
           STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1    Stipulation and its associated Order by an express withdrawal in a writing signed
 2    by such Party (or such Party’s Counsel, but not including staff of such Counsel)
 3    that specifies and itemizes the Disclosure or Discovery Material previously
 4    designated as Protected Material/Confidential Documents that shall no longer be
 5    subject to all or some of the provisions of this Stipulation and Order. Such
 6    express withdrawal shall be effective when transmitted or served upon the
 7    Receiving Party. If a Designating Party is withdrawing Protected Material from
 8    only some of the provisions/protections of this Stipulation and Order, such Party
 9    must state which specific provisions are no longer to be enforced as to the
10    specified material for which confidentiality protection hereunder is withdrawn:
11    otherwise, such withdrawal shall be construed as a withdrawal of such material
12    from all of the protections/provisions of this Stipulation and Order;
13          (b)    Express Withdrawal on the Record. A Designating Party may
14    withdraw a “CONFIDENTIAL” designation made to any specified Protected
15    Material/Confidential Documents from all of the provisions/protections of this
16    Stipulation and its associated Order by verbally consenting in court proceedings
17    on the record to such withdrawal – provided that such withdrawal specifies the
18    Disclosure or Discovery Material previously designated as Protected
19    Material/Confidential Documents that shall no longer be subject to any of the
20    provisions of this Stipulation and Order. A Designating Party is not permitted to
21    withdraw Protected Material from only some of the protections/provisions of
22    this Stipulation and Order by this method;
23          (c)    Implicit Withdrawal by Publication or Failure to Oppose Challenge.
24    A Designating Party shall be construed to have withdrawn a
25    “CONFIDENTIAL” designation made to any specified Protected
26    Material/Confidential Documents from all of the provisions/protections of this
27    Stipulation and Order by either (1) making such Protected Material/Confidential
28    Records part of the public record – including but not limited to attaching such as
                                         - 12 –

     STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         exhibits to any filing with the court without moving, prior to such filing, for the
 2         court to seal such records; or (2) failing to timely oppose a Challenging Party’s
 3         motion to remove a “CONFIDENTIAL” designation to specified Protected
 4         Material/Confidential Documents. Nothing in this Stipulation and Order shall
 5         be construed so as to require any Party to file Protected Material/Confidential
 6         Documents under seal, unless expressly specified herein.
 7   8.    ACCESS TO AND USE OF PROTECTED MATERIAL.
 8         8.1.   Basic Principles. A Receiving Party may use Protected Material that is
 9   disclosed or produced by another Party or by a non-party in connection with this case
10   only for preparing, prosecuting, defending, or attempting to settle this litigation – up to
11   and including final disposition of the above-entitled action – and not for any other
12   purpose, including any other litigation or dispute outside the scope of this action. Such
13   Protected Material may be disclosed only to the categories of persons and under the
14   conditions described in this Stipulation and its associated Order. When the above
15   entitled litigation has been terminated, a Receiving Party must comply with the
16   provisions of section 13, below (FINAL DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Stipulation and its Order.
20         8.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
21   otherwise ordered by the Court or permitted in writing by the Designating Party, a
22   Receiving Party may disclose any information or item designated CONFIDENTIAL
23   only to:
24                (a)    the Receiving Party’s Outside Counsel of record in this action, as
25         well as employees of such Counsel to whom it is reasonably necessary to
26         disclose the information for this litigation;
27                (b)    the officers, directors, and employees (including House Counsel) of
28         the Receiving Party to whom disclosure is reasonably necessary for this
                                                - 13 –

          STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         litigation – each of whom, by accepting receipt of such Protected Material,
 2         thereby agree to be bound by this Stipulation and Order;
 3                (c)   Experts (as defined in this Stipulation and Order) of the Receiving
 4         Party to whom disclosure is reasonably necessary for this litigation – each of
 5         whom, by accepting receipt of such Protected Material, thereby agree to be
 6         bound by this Stipulation and Order;
 7                (d)   the Court and its personnel;
 8                (e)   court reporters, their staffs, and Professional Vendors to whom
 9         disclosure is reasonably necessary for this litigation – each of whom, by
10         accepting receipt of such Protected Material, thereby agree to be bound by this
11         Stipulation and Order;
12                (f)   during their depositions, witnesses in the action to whom disclosure
13         is reasonably necessary – each of whom, by accepting receipt of such Protected
14         Material, thereby agree to be bound by this Stipulation and Order. Pages of
15         transcribed deposition testimony or exhibits to depositions that reveal Protected
16         Material must be separately bound by the court reporter and may not be
17         disclosed to anyone except as permitted under this Stipulation and its Protective
18         Order.
19                (g)    the author or custodian of a document containing the information
20         that constitutes Protected Material, or other person who otherwise possessed or
21         knew the information.
22         8.3.   Notice of Confidentiality. Prior to producing or disclosing Protected
23   Material/Confidential Documents to persons to whom this Stipulation and its Order
24   permits disclosure or production (see section 8.2, supra), a Receiving Party shall
25   provide a copy of this Stipulation and Order to such persons so as to put such persons
26   on notice as to the restrictions imposed upon them herein: except that, for court
27   reporters, Professional Vendors, and for witnesses being provided with Protected
28   Material during a deposition, it shall be sufficient notice for Counsel for the Receiving
                                               - 14 –

         STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   Party to give the witness a verbal admonition (on the record, for witnesses) regarding
 2   the provisions of this Stipulation and its Order and such provisions’ applicability to
 3   specified Protected Material at issue.
 4         8.4.   Reservation of Rights. Nothing in this Stipulation and Order shall be
 5   construed so as to require any Producing Party to designate any records or materials as
 6   “CONFIDENTIAL.” Nothing in this Stipulation and Order shall be construed so as to
 7   prevent the admission of Protected Material into evidence at the trial of this action, or
 8   in any appellate proceedings for this action, solely on the basis that such Disclosure or
 9   Discovery Material has been designated as Protected Material/Confidential
10   Documents. Notwithstanding the foregoing, nothing in this Stipulation and Order shall
11   be construed as a waiver of any privileges or of any rights to object to the use or
12   admission into evidence of any Protected Material in any proceeding; nor shall
13   anything herein be construed as a concession that any privileges asserted or objections
14   made are valid or applicable. Nothing in this Stipulation and Order shall be construed
15   so as to prevent the Designating Party (or its Counsel or custodian of records) from
16   having access to and using Protected Material designated by that Party in the manner in
17   which such persons or entities would typically use such materials in the normal course
18   of their duties or profession – except that the waiver of confidentiality provisions shall
19   apply (see section 7.4(c), supra).
20         8.5.   Requirement to File Confidential Documents Under Seal. Confidential
21   Documents may be submitted in all law and motion proceedings before the Court if
22   done so under seal pursuant to Federal Rules of Civil Procedure 5.2 and 26 and/or
23   United States District Court, Central District of California Local Rules 79-5.1 and 79-
24   5.2 (as applicable) and pursuant to the provisions of this Stipulation and any associated
25   Order. If any Receiving Party attaches any Confidential Documents to any pleading,
26   motion, or other paper to be filed, lodged, or otherwise submitted to the Court, such
27   Confidential Document(s) shall be filed/lodged under seal pursuant to Federal Rules of
28
                                               - 15 –

         STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   Civil Procedure 5.2 and 26 and/or United States District Court, Central District of
 2   California Local Rules 79-5.1 and 79-5.2 to the extent applicable.
 3         However, this paragraph (¶ 8.5) shall not be construed so as to prevent a
 4   Designating Party or counsel from submitting, filing, lodging, or publishing any
 5   document it has previously designated as a Confidential Document without compliance
 6   with this paragraph’s requirement to do so under seal (i.e., a producing-disclosing party
 7   or counsel may submit or publish its own Confidential Documents without being in
 8   violation of the terms of this Stipulation and its Protective Order).
 9         Furthermore, a Receiving Party shall be exempted from the requirements of this
10   paragraph as to any specifically identified Confidential Document(s) where – prior to
11   the submission or publication of the Confidential Document(s) at issue – the
12   Designating Party of such specifically identified Confidential Document(s) has
13   waived/withdrawn the protections of this Stipulation and its Order (pursuant to
14   paragraph 7.4, supra).
15         A Receiving Party shall also be exempt from the sealing requirements of this
16   paragraph (¶ 8.5) where the Confidential Documents/Protected Material at issue is/are
17   not documents, records, or information regarding or incorporating:
18         (1)    private, personal information contained in peace officer personnel files
19   (such as social security numbers, driver’s license numbers or comparable personal
20   government identification numbers, residential addresses, compensation or pension or
21   personal property information, credit card numbers or credit information, dates of
22   birth, tax records and information, information related to the identity of an officer’s
23   family members or co-residents, and comparable personal information about the officer
24   or his family);
25         (2)    any internal affairs or comparable investigation by any law enforcement
26   agency into alleged officer misconduct; and/or
27         (3)    the medical records or records of psychiatric or psychological treatment of
28   any peace officer or party to this action.
                                                  - 16 –

         STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         Nothing in this paragraph shall be construed to bind the Court so as to limit or
 2   prevent the publication of any Confidential Documents to the jury or factfinder, at the
 3   time of trial of this matter, where the Court has deemed such Confidential Documents
 4   to be admissible into evidence.
 5   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 6   IN OTHER LITIGATION.
 7         If a Party is served with a subpoena or a court order issued in other litigation that
 8   compels disclosure of any information or items designated in this action as
 9   “CONFIDENTIAL,” that Party must:
10         (a) promptly notify in writing the Designating Party, preferably (though not
11   necessarily) by facsimile or electronic mail. Such notification shall include a copy of
12   the subpoena or court order at issue;
13         (b) promptly notify in writing the party who caused the subpoena or order to
14   issue in the other litigation that some or all of the material covered by the subpoena or
15   order is subject to this Stipulation and its Protective Order. Such notification shall
16   include a copy of this Stipulation and its Protective Order; and
17         (c) cooperate with respect to all reasonable procedures sought to be pursued by
18   all sides in any such situation, while adhering to the terms of this Stipulation and its
19   Order.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order shall not produce any information designated in this action
22   as “CONFIDENTIAL” before a determination by the court from which the subpoena
23   or order issued, unless the Party has obtained the Designating Party’s permission. The
24   Designating Party shall bear the burden and expense of seeking protection in that court
25   of its confidential material – and nothing in these provisions should be construed as
26   authorizing or encouraging a Receiving Party in this action to disobey a lawful
27   directive from another court.
28
                                                - 17 –

          STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1          The purpose of this section is to ensure that the affected Party has a meaningful
 2   opportunity to preserve its confidentiality interests in the court from which the
 3   subpoena or court order issued.
 4   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5   PRODUCED IN THIS LITIGATION.
 6          (a)     The terms of this Stipulation and its Order are applicable to information
 7   produced by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
 8   information produced by Non-Parties in connection with this litigation is protected by
 9   the remedies and relief provided by this Stipulation and its Order. Nothing in these
10   provisions should be construed as prohibiting a Non-Party from seeking additional
11   protections.
12          (b)     In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s
15   confidential information, then the Party shall:
16                  (1)   promptly notify in writing the Requesting Party and the Non-Party
17          that some or all of the information requested is subject to a confidentiality
18          agreement with a Non-Party;
19                  (2)   promptly provide the Non-Party with a copy of the Stipulation and
20          Order in this litigation, the relevant discovery request(s), and a reasonably
21          specific description of the information requested; and
22                  (3)   make the information requested available for inspection by the
23          Non-Party.
24          (c)     If the Non-Party fails to object or seek a protective order from this court
25   within 14 days of receiving the notice and accompanying information, the Receiving
26   Party may produce the Non-Party’s confidential information responsive to the
27   discovery request. If the Non-Party timely seeks a protective order, the Receiving Party
28   shall not produce any information in its possession or control that is subject to the
                                                 - 18 –

           STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   confidentiality agreement with the Non-Party before a determination by the court.
 2   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 3   of seeking protection in this court of its Protected Material.
 4   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
 5          11.1. Unauthorized Disclosure of Protected Material.
 6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulation and Order, the Receiving Party must immediately:
 9          (a) notify in writing the Designating Party of the unauthorized disclosures;
10          (b) use its best efforts to retrieve all copies of the Protected Material;
11          (c) inform the person or persons to whom unauthorized disclosures were made
12   of all the terms of this Order; and
13          (d) request such person or persons consent to be bound by the Stipulation and
14   Order.
15          11.2. Inadvertent Production of Privileged or Otherwise Protected Material.
16          When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other protection,
18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20   may be established in an e-discovery order that provides for production without prior
21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
22   parties reach an agreement on the effect of disclosure of a communication or
23   information covered by the attorney-client privilege or work product protection, the
24   parties may incorporate their agreement in the stipulated protective order submitted to
25   the court.
26   ///
27   ///
28   ///
                                                 - 19 –

           STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   12.      PUBLICATION OF PROTECTED MATERIAL PROHIBITED.
 2            12.1. Filing of Protected Material.
 3            Without advance written permission from the Designating Party, or a court order
 4   secured after appropriate notice to all interested persons, a Receiving Party may not
 5   file in the public record in this action any Protected Material. A Party that seeks to file
 6   under seal any Protected Material must comply with the applicable Federal and Local
 7   Rules.
 8            12.2. Public Dissemination of Protected Material.
 9            A Receiving Party shall not publish, release, post, or disseminate Protected
10   Material to any persons except those specifically delineated and authorized by this
11   Stipulation and its Order (see section 8, supra); nor shall a Receiving Party publish,
12   release, leak, post, or disseminate Protected Material/Confidential Documents to any
13   news media, member of the press, website, or public forum (except as permitted under
14   section12.1 regarding filings with the court in this action and under seal).
15   13.      FINAL DISPOSITION.
16            Unless otherwise ordered or agreed in writing by the Producing Party, within
17   thirty (30) days after the final termination of this action (defined as the dismissal or
18   entry of judgment by the above named court, or if an appeal is filed, the disposition of
19   the appeal), upon written request by the Producing Party, each Receiving Party must
20   return all Protected Material to the Producing Party – whether retained by the
21   Receiving Party or its Counsel, Experts, Professional Vendors, agents, or any non-
22   party to whom the Receiving Party produced or shared such records or information.
23   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
24   compilations, summaries or any other form of reproducing or capturing any of the
25   Protected Material, regardless of the medium (hardcopy, electronic, or otherwise) in
26   which such Protected Material is stored or retained.
27            In the alternative, at the discretion of the Receiving Party, the Receiving Party
28   may destroy some or all of the Protected Material instead of returning it – unless such
                                                  - 20 –

           STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1   Protected Material is an original, in which case, the Receiving Party must obtain the
 2   Producing Party’s written consent before destroying such original Protected Material.
 3          Whether the Protected Material is returned or destroyed, the Receiving Party
 4   must submit a written certification to the Producing Party (and, if not the same person
 5   or entity, to the Designating Party) within thirty (30) days of the aforementioned
 6   written request by the Designating Party that specifically identifies (by category, where
 7   appropriate) all the Protected Material that was returned or destroyed and that affirms
 8   that the Receiving Party has not retained any copies, abstracts, compilations,
 9   summaries or other forms of reproducing or capturing any of the Protected material (in
10   any medium, including but not limited to any hardcopy, electronic or digital copy, or
11   otherwise).
12          Notwithstanding this provision, Counsel are entitled to retain an archival copy of
13   all pleadings, motion papers, transcripts, legal memoranda filed with the court in this
14   action, as well as any correspondence or attorney work product prepared by Counsel
15   for the Receiving Party, even if such materials contain Protected Material; however,
16   any such archival copies that contain or constitute Protected Material remain subject to
17   this Protective Order as set forth in Section 5 (DURATION), above. This court shall
18   retain jurisdiction in the event that a Designating Party elects to seek court sanctions
19   for violation of this Stipulation and its Order.
20   14.    MISCELLANEOUS.
21          14.1. Right to Further Relief. Nothing in this Stipulation and its Order abridges
22   the right of any person to seek its modification by the Court in the future.
23          14.2. Right to Assert Other Objections. By stipulating to the entry of a
24   Protective Order pursuant to this Stipulation, no Party waives any right it otherwise
25   would have to object to disclosing or producing any information or item on any ground
26   not addressed in this Stipulation and its Order. Similarly, no Party waives any right to
27   object on any ground to use in evidence any of the material covered by this Stipulation
28   and its Protective Order.
                                                - 21 –

           STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         14.3. This Stipulation may be signed in counterpart and a facsimile or electronic
 2   signature shall be as valid as an original signature.
 3
 4         IT IS SO STIPULATED.
 5
 6
     DATED: April 18, 2019                  MANNING & KASS
 7                                          ELLROD, RAMIREZ, TRESTER LLP
 8
 9
                                            By:       /s/Jeffrey W. Korn
10                                                    Eugene P. Ramirez, Esq.
11                                                    Jeffrey W. Korn, Esq.
                                                   Attorneys for Defendants,
12                                                 COUNTY OF RIVERSIDE and CITY
                                                   OF TEMECULA
13
14
15
     DATED: April 18, 2019                  ALDERLAW PC

16
17
18                                          By:       /s/Neil Gehlawat
19                                                    Michael Alder, Esq.
                                                      Neil Gehlawat, Esq.
20
                                                      Attorneys for Plaintiff,
21                                                    HAN QIANG GUAN
22
23
24
            IT IS SO ORDERED.
25
     Dated: April 22, 2019
26                                           __________________________
27                                           United States Magistrate Judge
28
                                                  - 22 –

         STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
